DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 05/02/2022. 
The claim objection, 35 U.S.C. 112a, 112b, and 112f have been withdrawn. Claims 4 and 9 
have been cancelled. Claims 1-3, 5-8, and 10 remain pending for consideration on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorosmarti et al (US 20180058743 A1) in view of Broadbent et al (US 20160334157 A1).
Regarding claims 1-3, and 5, it is noted that although the preamble of claims 1-5 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Regarding claim 6, Vorosmarti teaches a system (computer system 402) for cleaning of an ice maker (ice making apparatus 300), the system comprising: a cleaning time determinator (programmable control system controls the cleaning operation, abstract) determining whether cleaning is necessary on the basis of a time for performing a cleaning cycle (cleaning system that is completed in place and within a reasonable amount of time, pg1 paragraph 0015-0017), and wherein the cleaning time determinator (programmable control system 400) are included in a controller (user interface 404, as described on pg6 paragraph 0154).
Vorosmarti teaches the invention as described above but fail to teach a cleaning grace period of the ice maker during operation of the ice maker; an operation determinator determining whether ice- separating operation has been completed for current ice-making operation when the cleaning of the ice maker is determined to be necessary because both the time for performing the cleaning cycle and the cleaning grace period have elapsed; and an operation controller controlling the cleaning to proceed by stopping actions related to the ice-making and ice-separating operations of the ice maker when the ice-separating operation is completed; wherein the cleaning time determinator, the operation determinator and the operation controller are included in a controller; wherein the cleaning time determinator is connected to the operation determinator such that a result determined by the cleaning time determinator is transferred to the operation determinator; wherein the operation determinator is connected to the operation controller such that a result determined by the operation determinator is transferred to the operation controller; and wherein the time for performing the cleaning cycle and the cleaning grace period are set on the basis of number of ice-making and ice-separating cycles.
However, Broadbent teaches a cleaning grace period (cleaning grace period gets deferred as determined when the cleaning is required, therefore when controller 80 of ice maker 10 has tracked the time it takes to freeze each batch of ice cubes, pg3 paragraph 0034, therefore if the counter has not reached 500, the cleaning gets deferred, as shown on figure 3 of Broadbent) of the ice maker (ice maker 10 of Broadbent) during operation of the ice maker; an operation determinator (controller 80 of Broadbent) determining whether ice- separating operation has been completed (controller 80 is adapted to determine a baseline harvest time, abstract of Broadbent) for current ice-making operation when the cleaning of the ice maker is determined to be necessary because both the time for performing the cleaning cycle (cleaning cycle has elapsed when information is sent to portable device to clean condenser, part of the ice maker, as shown on figure 1 of Broadbent) and the cleaning grace period (cleaning grace period gets deferred when controller 80 of ice maker 10 has tracked the time it takes to freeze each batch of ice cubes, therefore if the counter has not reached 500, the cleaning gets deferred, as shown on figure 3 of Broadbent) have elapsed; and an operation controller (also via controller 80 may be able to control compressor 15, condenser fan motor 18a, refrigerant expansion device 19, hot gas valve 24, water inlet valve 52, discharge valve 56, and/or water pump 62, pg3 paragraph 0032 of Broadbent) controlling the cleaning (as described on pg3 paragraph 0034) to proceed by stopping actions related to the ice-making (controller 80 checks whether ice maker 10 is in the part of the ice making cycle where ice is being made, pg4 paragraph 0037) and ice-separating operations (controller 80 of ice maker 10 to monitor harvesting time in order to recommend descaling of ice maker 10, pg4 paragraph 0041) of the ice maker when the ice-separating operation is completed, wherein the operation determinator (controller 80) and the operation controller (controller 80) are included in a controller (controller 80 may include a processor 82, such as storing code for instructions, for controlling the operation of ice maker 10, pg3 paragraph 0031), wherein the cleaning time determinator (electronic device 100, corresponding to programmable control system 400 of Vorosmarti) is connected to the operation determinator (as described on pg3 paragraph 0034) such that a result (recommendation that condenser 16 from ice maker 10 needs to be cleaned, pg3 paragraph 0034) determined by the cleaning time determinator (electronic device 100, corresponding to programmable control system 400 of Vorosmarti) is transferred to the operation determinator (via establishing data communication to controller 80, pg3 paragraph 0034), wherein the operation determinator (controller 80) is connected to the operation controller (also via controller 80 may be able to control compressor 15, condenser fan motor 18a, refrigerant expansion device 19, hot gas valve 24, water inlet valve 52, discharge valve 56, and/or water pump 62, pg3 paragraph 0032 and as shown on figure 2) such that a result determined by the operation determinator is transferred to the operation controller (controller 80 receives results and inputs from a harvest sensor, temperature sensors, a sump water level sensor, ice level sensor, an electrical power source, pg3 paragraph 0032 and as shown on figure 2), and wherein the time for performing the cleaning cycle (controller 80 monitors or tracks at least three parameters to recommend maintenance or service actions for ice maker 10, including cleaning of ice maker, pg3 paragraph 0033) and the cleaning grace period (cleaning grace period gets deferred as determined when the cleaning is required, therefore when controller 80 of ice maker 10 has tracked the time it takes to freeze each batch of ice cubes, pg3 paragraph 0034, therefore if the counter has not reached 500, the cleaning gets deferred, as shown on figure 3) are set on the basis of number of ice-making (controller is adapted to determine an initial set of ice making cycles, abstract) and ice-separating cycles (controller 80 is adapted to determine a baseline harvest time, abstract).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the system in the teachings of Vorosmarti to include a cleaning grace period of the ice maker during operation of the ice maker; an operation determinator determining whether ice- separating operation has been completed for current ice-making operation when the cleaning of the ice maker is determined to be necessary because both the time for performing the cleaning cycle and the cleaning grace period have elapsed; and an operation controller controlling the cleaning to proceed by stopping actions related to the ice-making and ice-separating operations of the ice maker when the ice-separating operation is completed; wherein the cleaning time determinator, the operation determinator and the operation controller are included in a controller; wherein the cleaning time determinator is connected to the operation determinator such that a result determined by the cleaning time determinator is transferred to the operation determinator; wherein the operation determinator is connected to the operation controller such that a result determined by the operation determinator is transferred to the operation controller; and wherein the time for performing the cleaning cycle and the cleaning grace period are set on the basis of number of ice-making and ice-separating cycles in view of the teachings of Broadbent to provide an ice maker, wherein the controller is adapted to push a notification to a portable electronic device when the portable electronic device is connected to the controller, wherein the notification includes a notification to clean the condenser and descale the ice maker. 
	Regarding claim 7, the combined teachings teach wherein when the cleaning time determinator (programmable control system controls the cleaning operation, abstract of Vorosmarti) determines that the cleaning grace period (cleaning grace period gets deferred as determined when the cleaning is required, therefore when controller 80 of ice maker 10 has tracked the time it takes to freeze each batch of ice cubes, pg3 paragraph 0034, therefore if the counter has not reached 500, the cleaning gets deferred, as shown on figure 3 of Broadbent) has not lapsed (when the cleaning grace period is lapsed, then controller 80 checks whether ice maker 10 has completed 500 cycles. If it has, indicating that ice maker 10 has been operating in its final location, the cycle counter n is set to zero (0) at step 302, pg4 paragraph 0037 and as shown on figure 3 of Broadbent), the ice-maker (ice maker 10 of Broadbent) is controlled to normally perform the ice-making and ice-separating operations (after the ice cubes are formed such that the desired ice cube thickness is reached, water pump 62 is turned off and the harvest portion of the ice making cycle is initiated, pg3 paragraph 0030 of Broadbent) while notifying that the time for performing the cleaning cycle of the ice maker has arrived (notifies electronic device 100 from controller 80 that cleaning of the ice maker is required by the three parameters, pg3 paragraph 033 of Broadbent).
Regarding claim 8, the combined teachings teach wherein the ice maker (ice maker 10 of Broadbent) is controlled to be operated normally (operation of ice maker 10 in an ice making cycle, pg2 paragraph 0027 of Broadbent) until the operation determinator (controller 80 of Broadbent) determines that the ice-separating operation is completed (hot gas valve 24 is used to direct warm refrigerant from compressor 15 directly to evaporator 21 to remove or harvest ice cubes from freeze plate 22 when the ice has reached the desired thickness, pg2 paragraph 0020 of Broadbent) for the current ice-making operation (harvest portion is part of the ice making cycle, pg3 paragraph 0030 of Broadbent).
Regarding claim 10, the combined teachings teach wherein the time for performing the cleaning cycle of the ice maker is reset (at step 302, cycle counter is set back to zero, as shown on figure 3 of Broadbent) when the cleaning of the ice maker is determined to have been completed (as described on pg4 paragraph 0037 of Broadbent); and number of the cleaning cycles is started to be counted again (as shown on figure 3 by cycle counter) when the ice maker is restarted (via ice maker 10 continuing to make ice and controller 80 will repeat steps 304 through 312, pg4 paragraph 0038 of Broadbent).
Response to Arguments
Applicant's arguments filed on 05/02/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (page 6) regarding Vorosmarti in view of Broadbent “Neither Broadbent nor Vorosmarti disclose a cleaning grace period, which allows the cleaning of the ice maker to be deferred, or determining whether the cleaning grace period has elapsed. The cited references also do not disclose that both the time for performing the cleaning cycle, and the time of the cleaning grace period, are set on the basis of number of ice-making and ice-separating cycles”, the examiner disagrees. For clarity, Broadbent teaches a cleaning grace period (cleaning grace period gets deferred as determined when the cleaning is required, therefore when controller 80 of ice maker 10 has tracked the time it takes to freeze each batch of ice cubes, pg3 paragraph 0034, therefore if the counter has not reached 500, the cleaning gets deferred, as shown on figure 3 of Broadbent). Furthermore, Broadbent teaches the time for performing the cleaning cycle (controller 80 monitors or tracks at least three parameters to recommend maintenance or service actions for ice maker 10, including cleaning of ice maker, pg3 paragraph 0033) and the cleaning grace period (cleaning grace period gets deferred as determined when the cleaning is required, therefore when controller 80 of ice maker 10 has tracked the time it takes to freeze each batch of ice cubes, pg3 paragraph 0034, therefore if the counter has not reached 500, the cleaning gets deferred, as shown on figure 3) are set on the basis of number of ice-making (controller is adapted to determine an initial set of ice making cycles, abstract) and ice-separating cycles (controller 80 is adapted to determine a baseline harvest time, abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARIO ANTONIO DELEON/
Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/
Primary Examiner, Art Unit 3763